Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 1 of 11 PageID: 1572




 NOT FOR PUBLICATION

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                    CAMDEN VICINAGE

                                                      :
  MARIE ANDRE,                                        :
                                                      :
                     Plaintiff,                       :        Civil No. 18-03183 (RBK/AMD)
                                                      :
               v.                                     :        OPINION
                                                      :
  LOURDES CARDIOLOGY SERVICES;                        :
  HEALTH MANAGEMENT SERVICES                          :
  ORGANIZATION, INC.;                                 :
  MERCEDES FUSCELLARO (individually);                 :
  JENNIFER GARRON (individually);                     :
  GAYLE WEXLER (individually);                        :
  BARBARA HOELFNER (individually); AND                :
  JILLIAN (“JILL”) M. KOERNER                         :
  (individually);                                     :
                                                      :
                     Defendants.                      :
                                                      :

 ROBERT B. KUGLER, United States District Judge:

           This matter comes before the Court on the Motion for Summary Judgment (Doc. No. 52) by

 Lourdes Cardiology Services (“Defendant LCS”), Health Management Services Organization, Inc.

 (“Defendant HMS”), Mercedes Fuscellaro, Jennifer Garron, Gayle Wexler, Barbara Hoelfner, and Jillian

 Koerner. For the reasons articulated in this Opinion, the motion is GRANTED IN PART with respect

 to FMLA and disability discrimination claims and DENIED IN PART with respect to all other

 claims.

 I.        BACKGROUND

           This is an employment discrimination case filed by Marie Andre (“Plaintiff”) against her

 former employer and former supervisors. The material undisputed facts are as follows. Plaintiff

 was employed as a medical assistant at Defendant LCS from July 20, 2015 to July 19, 2017. Def.


                                                  1
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 2 of 11 PageID: 1573




 St. (Doc. No. 52-2 at ¶ 1); Pl. St. (Doc. No. 69 at ¶ 8). Defendant Mercedes Fuscellaro was

 Plaintiff’s supervisor. Pl. St. (Doc. No. 69 at ¶ 3). Defendant Jennifer Garron was an Operations

 Manager at LCS. (Id.) Defendant Gayle Wexler was the Human Resources Business Partner at

 LCS. (Id. at ¶ 4.) Defendant Barbara Hoelfner was Vice President for Corporate Ethics at LCS.

 (Id. at ¶ 5.) Defendant Jillian Koerner was a Human Resources Business Partner at LCS. (Id. at ¶

 7.) At the time of her termination, Plaintiff earned $16.82 per hour. (Id. at ¶ 10.)

        Plaintiff’s performance review stated that she “Meets Standards,” and it contained no

 unfavorable statements. (Id. at ¶ 12.) Plaintiff’s feedback from her own supervisor Defendant

 Fuscellaro was likewise positive. (Id.) On June 21, 2016, Plaintiff sent a written complaint to

 Defendant Koerner stating that Defendant Fuscellaro had physically assaulted Plaintiff and had

 been verbally harassing her about her accent. Pl. Br. Exh. E (Doc. No. 70-4). Plaintiff, Defendant

 Fuscellaro, and Defendant Garron met on June 23, 2016 to discuss the complaint. Pl. St. (Doc. No.

 69 at ¶ 49). Defendant Fuscellaro was reprimanded for pointing her finger close to Plaintiff’s face.

 Dep. Mercedes Fuscellaro, Def. Br. Exh. 3 (Doc No. 52-6 at 15:13-16). Plaintiff was never given

 a written warning for any issue with her job performance. Pl. St. Addt’l Facts (Doc. No. 69-1 at ¶

 39). On June 20, 2017, Plaintiff stepped out of work for several minutes after having already

 clocked in to retrieve her stethoscope. Dep. Fuscellaro, Def. Br. Exh. 3 (Doc. No. 52-6 at 62:12-

 63:17); Dep. Andre, Pl. Br. Exh. A (Doc. No. 70-1 at 295:02-10). Plaintiff was terminated from

 her job on July 19, 2017. Def. Br. Exh. 24 (Doc. No. 52-18).

        The parties dispute several facts pertaining to several events that led to Plaintiff’s

 termination. Plaintiff asserts that she was subject to disparate treatment and ongoing harassment

 due to her country of origin and her accent. In particular, she states that Defendant Fuscellaro

 repeatedly brought up her accent in front of coworkers, and she asked Plaintiff to explain how she




                                                   2
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 3 of 11 PageID: 1574




 obtained her green card, whether Haitians eat clay, and if she came to the United States on a boat.

 Pl. St. (Doc. No. 69 at ¶ 47); Pl. St. Addt’l Facts (Doc. No. 69-1 at ¶¶ 13, 14, 17). Plaintiff also

 asserts discriminatory acts due to her skin color, such as being questioned about her skin color and

 asked if she wore makeup. Pl. St. Addt’l Facts (Doc. No. 69-1 at ¶ 15). Plaintiff asserts additional

 hostile behavior by Defendant Fuscellaro, including calling Plaintiff a “bitch,” allowing another

 employee to physically search Plaintiff for allegedly stolen food, and often refusing to speak to

 Plaintiff. (Id. at ¶¶ 11, 16, 18). Defendant Fuscellaro testified that she was aware of neither the

 LCS’s anti-discrimination policy nor her managerial responsibilities under the policy. Pl. St.

 Addt’l Facts (Doc. No. 69-1 at ¶ 36).

        Plaintiff asserts that Defendant Fuscellaro told Plaintiff to work overtime without pay in

 order to keep her job, (id. at ¶ 19), and that Plaintiff worked overtime an estimated ten hours per

 week. Dep. Marie Andre, Pl. Br. Exh. A (Doc. No. 70 at 25:01-14; 282:18–284:22). Plaintiff avers

 that the purported time-theft on June 20, 2017 was the pretextual reason for her termination, when

 in reality she was fired for discriminatory reasons. Defendant Garron testified that she was unsure

 if time theft should be treated as a fireable offense or subject to LCS’s established written warning

 system. Pl. St. Addt’l Facts (Doc. No. 69-1 at ¶ 40).

        Defendants deny the allegations of discriminatory statements about Plaintiff’s accent and

 country of origin. They point out that the Defendants themselves had made the choice to hire

 Plaintiff, and that LCS maintains a diverse workforce. Def. Br. (Doc. No. 52-1). They describe

 Plaintiff’s work performance as unreliable and worsening over time. (Id.) Defendants maintain

 that Plaintiff’s termination from work was due to her insubordination, her incident of time-theft,

 and her violation of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)

 for looking up her own medical records at the office. (Id.) Defendants further maintain that Plaintiff




                                                   3
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 4 of 11 PageID: 1575




 was not entitled to any kind of written warning procedure. (Id.) Defendants deny Plaintiff’s claims

 for any overtime, pointing out that Plaintiff has not proffered evidence beyond her own deposition

 testimony. (Id.)

        Plaintiff alleges violations of 42 U.S.C. § 1981, Title VII of the Civil Rights Acts of 1964,

 New Jersey Law Against Discrimination (“NJLAD”), Family and Medical Leave Act (“FMLA),

 Fair Labor Standards Act (“FLSA”), and New Jersey Wage and Hour Law (“NJWHL”). Plaintiff

 asserts nine causes of action related to these laws. Count I alleges a violation of 42 U.S.C. § 1981

 for discrimination and retaliation. Count II alleges a violation of Title VII for discrimination. Count

 III alleges a violation of Title VII for retaliation. Count IV alleges a violation of FMLA for

 discrimination. Count V alleges a violation of NJLAD for discrimination. Count VI alleges a

 violation of NJLAD for retaliation. Count VII alleges a violation of NJLAD for aiding and

 abetting. Count VIII alleges a violation of FLSA for failure to pay overtime wages. Count IX

 alleges a violation of NJWHL for failure to pay overtime wages.

        In a March 14, 2019 Order, this court granted Defendant’s motion to dismiss with respect

 to Defendant Trinity Health Corporation. (Doc. No. 13). On March 3, 2021, the remaining

 Defendants filed the present Motion for Summary Judgment (Doc. No. 52).

 II.    LEGAL STANDARD

        The court should grant a motion for summary judgment when the moving party “shows

 that there is no genuine dispute as to any material fact and that the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “material” to the dispute if it could alter the

 outcome, and a dispute of a material fact is “genuine” if “a reasonable jury could return a verdict

 for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Matsushida

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken




                                                   4
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 5 of 11 PageID: 1576




 as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

 ‘genuine issue for trial.’”) (quoting First National Bank of Arizona v. Cities Service Co., 391 U.S.

 253, 289 (1968)). In deciding whether there is any genuine issue for trial, the court is not to weigh

 evidence or decide issues of fact. Anderson, 477 U.S. at 248. Because fact and credibility

 determinations are for the jury, the non-moving party’s evidence is to be believed and ambiguities

 construed in her favor. Id. at 255; Matsushida, 475 U.S. at 587.

        Although the movant bears the burden of demonstrating that there is no genuine issue of

 material fact, the non-movant likewise must present more than mere allegations or denials to

 successfully oppose summary judgment. Anderson, 477 U.S. at 256. The nonmoving party must

 at least present probative evidence from which jury might return a verdict in her favor. Id. at 257.

 The movant is entitled to summary judgment where the non-moving party fails to “make a showing

 sufficient to establish the existence of an element essential to that party’s case, and on which that

 party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

 III.   DISCUSSION

        Plaintiff's claims are in the following categories: FMLA and disability discrimination; Title

 VII, Section 1981, and NJLAD claims for discrimination, retaliation, and aiding and abetting; and

 FLSA and NJWHL claims for overtime pay. Each set of claims is discussed in turn. Plaintiff’s

 response discusses a hostile work environment claim, Pl. Br. (Doc. No. 69 at 6), but this claim was

 not brought in the original Complaint and therefore is not addressed here.

        A. FMLA discrimination and disability discrimination

        We first address Plaintiff’s claim of discrimination under the Family and Medical Leave

 Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601 et seq. Plaintiff’s counsel stated during deposition that

 Plaintiff is not asserting a claim for discrimination under the FMLA or disability-related claims.




                                                  5
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 6 of 11 PageID: 1577




 Dep. Andre, Def. Br. Exh. 1 (Doc. No. 52-4 at 339:4-23). Plaintiff’s response does not mention

 FMLA or disability-related claims or discuss any allegations or disputes of fact as they relate to

 any potential disability-related claim. Therefore, summary judgment for Defendants on these

 claims is appropriate.

        B. Title VII, Section 1981, and NJLAD claims

        Claims for discrimination and retaliation are subject to the burden-shifting analysis set

 forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Tourtellotte v. Eli Lilly &

 Co., 636 F. Appx. 831, 841 (3d Cir. 2016) (“All retaliation and discrimination claims brought

 under Title VII and the NJLAD, including those based on sex, race, and disability, which rely on

 circumstantial evidence, are controlled by the three-step burden-shifting framework set forth in

 [McDonnell Douglas].”). Plaintiff has the initial burden to establish a prima facie case of

 discrimination, by preponderance of the evidence. Id. The burden then shifts to the employer who

 must articulate a legitimate, non-discriminatory reason for its decision. Id. The burden then shifts

 back to Plaintiff to show that the employer’s explanation is pretextual. Id.; see also Thompson v.

 Bridgeton Bd. of Educ., 9 F. Supp. 3d 446, 454 (D.N.J. 2014) (describing burden-shifting

 framework under McDonnell Douglas). This framework applies to Title VII, Section 1981, and

 NJLAD claims. See Castleberry v. STI Group¸ 863 F.3d 259, 263 (3d Cir. 2017) (stating that the

 same analysis applies to Section 1981 and Title VII claims in employment discrimination cases);

 Tourtellotte v. Eli Lilly & Co., 636 F. App’x 831, 842 (3d Cir. 2016) (“This Court’s discrimination

 inquiry is the same for claims filed under Title VII and the NJLAD[.]”).

                    1. Discrimination

        To meet her initial burden of establishing a prima facie case for discrimination, Plaintiff

 must show that she (1) was a member of a protected class; (2) was qualified for her position; (3)




                                                  6
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 7 of 11 PageID: 1578




 suffered an adverse employment action; and (4) the circumstance of the adverse employment

 action give rise to an inference of unlawful discrimination. Jones v. Sch. Dist., 198 F.3d 403, 410

 (3d Cir. 1999). Defendants challenge the second and fourth prongs. On the second prong,

 Defendants argue that Plaintiff failed to perform her job at the level expected, and they cite

 evidence of repeated patient and coworker complaints against Plaintiff for her attitude and

 performance. They also point to Plaintiff’s HIPAA violation and time-theft incident. On the fourth

 prong, Defendants deny a causal connection between Plaintiff’s allegations of discrimination and

 the decision to terminate her employment, seeing as Plaintiff was terminated for issues with work

 performance.

        Plaintiff has established genuine issues of material fact as to her prima facie case for

 discrimination. Regarding the second prong, Plaintiff points to her favorable written performance

 reviews. Regarding the fourth prong, Plaintiff has proffered evidence of specific instances of

 animus toward her regarding her race and country of origin, such as comments about her accent

 and questions about her immigration status. She also points to the inconsistent reasons Defendants

 have given for the basis of her termination.

        The burden then shifts to Defendants, who must articulate a legitimate, non-discriminatory

 reason for terminating Plaintiff. Defendants proffer several reasons why Plaintiff was terminated:

 insubordination, time-theft, and a HIPAA violation. These are legitimate nondiscriminatory

 reasons to terminate an employee, so Defendants have met this burden.

        The burden returns to Plaintiff, who must show that Defendants’ reasoning is pretextual.

 The presence of legitimate, nondiscriminatory reasons for Plaintiff’s termination does not

 eliminate the possibility that they were pretextual reasons. See Tomasso v. Boeing Co., 445 F.3d

 702, 704 (3d Cir. 2006) (“[A] rational factfinder could dismiss the secondary reasons as pretextual,




                                                  7
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 8 of 11 PageID: 1579




 not because they played no role in [Plaintiff’s] layoff but because they cannot explain the layoff

 sufficiently.”). Plaintiff has met her burden. Plaintiff points to the inconsistencies in Defendants’

 testimony for the reason she was terminated. Defendants’ briefing suggests a combination of work

 performance issues and policy violations led to Plaintiff’s termination, but individual Defendants’

 testimony cites only one incident of time-theft. Defendants did not document any of Plaintiff’s

 purported work performance issues contemporaneously, nor did Defendants follow their own

 written warning system. Given these inconsistencies, genuine issues of material fact persist as to

 whether Plaintiff was terminated for discriminatory reasons.

                    2. Retaliation

        To establish a prima facie case of retaliation, a plaintiff must show: “(1) That she engaged

 in protected employee activity; (2) that there was an adverse action by the employer either after or

 contemporaneous with the employee's protected activity; and (3) that there is a causal connection

 between the employee's protected activity and the employer's adverse action.” Marra v.

 Philadelphia Housing Auth., 497 F.3d 286, 300 (3d Cir. 2007)).

        Here, Plaintiff has shown all prongs. She was engaging in a protected employee activity

 when she made complaints of discrimination. Afterward, she was terminated. She was also subject

 to post-hoc investigatory efforts which fell outside of Defendants’ prescribed performance

 management process. Plaintiff has proffered evidence that introduces doubt as to her employer’s

 stated motivation: Plaintiff never received written warnings, and her supervisors’ sworn testimony

 is unclear as to the true reason why Plaintiff was terminated. Deviation from an employer’s stated

 progressive disciplinary policy is suggestive of causality. See, e.g., Barnett v. Lowes Home Ctrs.,

 LLC, No. 18-2064, 2019 WL 1047496, at *9 (E.D. Pa. Mar. 5, 2019). The fact that the termination

 was not temporally proximate to Plaintiff’s complaint of discrimination does not defeat her




                                                  8
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 9 of 11 PageID: 1580




 showing of a casual connection. See Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281-82 (3d

 Cir. 2000) (“Although timing and ongoing antagonism have often been the basis for the causal

 link, our case law clearly has allowed a plaintiff to substantiate a causal connection [] through

 other types of circumstantial evidence that support the inference. For example, a plaintiff may

 establish the connection by showing that the employer gave inconsistent reasons for terminating

 the employee.”).

        Because Plaintiff has established her prima facie case of retaliation, the burden shifts to the

 employer to articular some legitimate, nondiscriminatory reason for Plaintiff’s termination. The

 reasons are the same as stated above for the discrimination claims, so Defendants have met this

 burden.

        The burden then shifts back to Plaintiff to show that Defendants’ explanation for the

 termination was pretextual. A showing of pretext requires that Plaintiff “demonstrate weaknesses,

 implausibilities, inconsistencies, incoherencies, or contradictions from which a reasonable juror

 could conclude that the Defendants' explanation is unworthy of credence, and hence infer that the

 employer did not act for the asserted [non-retaliatory] reasons.” Carvalho-Grevious v. Del. State

 Univ., 851 F.3d 249, 262 (3d Cir. 2017) (internal citations omitted). Plaintiff has done so. As stated

 above, Defendants’ failure to comply with their own discipline policies, as well as the individual

 Defendants’ inconsistent reasoning for Plaintiffs’ termination, could lead a jury to find

 Defendants’ rationale pretextual.

                    3. Aiding and abetting

        Under NJLAD, it is unlawful “for any person, whether an employer or an employee or not,

 to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or to

 attempt to do so.” N.J.S.A. § 10:5-12(e). To make a claim for aiding and abetting, “(1) the party




                                                   9
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 10 of 11 PageID: 1581




  whom the defendant aids must perform a wrongful act that causes an injury; (2) the defendant must

  be generally aware of his role as part of an overall illegal or tortious activity at the time that he

  provides the assistance; and (3) the defendant must knowingly and substantially assist the principal

  violation.” Tarr v. Ciasulli, 853 A.2d 921, 929 (N.J. 2004). Courts consider five factors when

  deciding whether defendant knowingly and substantially assisted the employer’s discrimination

  and/or retaliation against plaintiff: (1) the nature of the act encouraged; (2) the amount of assistance

  given by the defendant; (3) whether the defendant was present at the time of the asserted

  discrimination and/or retaliation; (4) the defendant’s relationship to others involved in the

  discrimination and/or retaliation; and (5) the defendant’s state of mind. Id. Defendants proffer no

  reasoning for why they are entitled to summary judgment on this claim other than their view that

  summary judgment is appropriate for the discriminatory and retaliation claims. Taking the facts

  in the light most favorable to Plaintiff, supervisors were aware of Plaintiff’s discrimination

  complaints against Defendant Fuscellaro, and supervisors participated in Plaintiff’s termination

  decision. There are material facts in dispute as to the rationale and decision-making process for

  Plaintiff’s termination.

         C. Claims for overtime pay under the FLSA and NJWHL

         The Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”) sets

  requirements for overtime pay. Section 7(a) of the FLSA requires employers to pay their

  employees 1.5 times the employees' standard hourly pay for hours worked over forty hours in a

  workweek. 29 U.S.C. § 207(a); accord Davis v. Abington Mem’l Hosp., 765 F.3d 236, 242 (3d Cir.

  2014). The New Jersey Wage and Hour Law, N.J. Stat. Ann. §§ 34:11-56a-34:11-56a38

  (“NJWHL”) mirrors the FLSA in that it requires time and a half pay for hours worked over forty

  hours in a workweek. See Lin v. Fada Grp. Inc., Civil Action No. 20-5942, 2021 WL 423757, at




                                                    10
Case 1:18-cv-03183-RBK-AMD Document 77 Filed 08/31/21 Page 11 of 11 PageID: 1582




  *3 (D.N.J. Feb. 4, 2021) (collecting cases).

          Defendants seek summary judgment on these overtime claims, arguing that Plaintiff has

  not provided any evidence other than her own testimony that she worked over forty hours each

  week without pay. Def. Br. (Doc. No. 52-1 at 25). Defendants maintain that LCS does not permit

  working “off the clock,” and that no supervisor told Plaintiff to work after clocking out. (Id. at 26.)

  Per Defendants’ own assessment of the evidence, material facts are in dispute: Plaintiff testified

  that she was asked to work overtime and did so, whereas her employers testified otherwise.

          Plaintiff has proffered sufficient evidence to survive Defendants’ motion for summary

  judgment on the overtime claims. A plaintiff's sworn testimony in and of itself is evidence that she

  worked overtime and was not compensated. See, e.g., Chen v. Century Buffet & Rest., Civil Action

  No. 09-1687, 2012 WL 113539, at *6-7 (D.N.J. Jan. 12, 2012). To contradict Plaintiff’s testimony

  regarding overtime, Defendants proffer their own deposition testimony. It is not our role to weigh

  the conflicting testimony; that is for the factfinder to determine at trial.

  IV.     CONCLUSION

          Granting summary judgment for Defendants would require resolution of several disputed

  issues of material facts. This decision is inappropriate at the summary judgment stage. Defendants’

  motion for summary judgment (Doc. No. 52) is GRANTED IN PART only with respect to FMLA

  and disability discrimination claims and DENIED IN PART with respect to all other claims. An

  accompanying Order shall issue.


  Dated: 8/30/2021                                                /s/ Robert B. Kugler
                                                                  ROBERT B. KUGLER
                                                                  United States District Judge




                                                    11
